Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steve Gruber on 3/10/21.
The application has been amended as follows:
Claims 11, 14 and 21 have been amended as annotated below:

Claim 1 is amended as follows: 
1. (Currently Amended) A locking folding knife comprising: a handle; a pivot axis; a blade having a cutting edge and a tang, the blade is pivotably coupled to the handle such that the blade is pivotable relative to the handle about the pivot axis between a retracted position and an extended position, the cutting edge is exposed in the extended position and a portion of the blade is received within the handle in the retracted position; a locking mechanism comprising a lock in the handle, or in a liner, and being biased to a locked position contacting the tang of the blade when the blade is in the extended position for preventing the blade from closing when in the extended position; a switch located in a switch cutout recess in the handle or liner surrounding the pivot axis and the switch being operable to pivot about the pivot axis between an engaged position and a disengaged position, wherein when the switch is pivoted to the engaged position, the switch blocks movement of the lock into the unlocked position, and 

Claim 11 is amended as follows:
11.	(Currently Amended)  A locking folding knife comprising:
a blade;
a frame having first and second sides, the first side being split into a fixed portion and a lock that flexes between a locked and an unlocked position and is biased to the locked position, wherein the locked position prevents the blade from rotating toward a closed position; and
a rotatable switch mounted in a recess of the frame or liner of the locking folding knife and rotatable around a pivot axis of the blade the unlocked position of the lock, and wherein in the disengaged position the rotatable switch is not arranged over portions of the lock thereby allowing the lock to be moved between the locked and unlocked positions of the lock, and the switch in the disengaged position is surrounded by both the recess in the frame and the lock in the unlocked position of the lock, and wherein the lock is a handle lock or liner lock.
Claim 14 is amended as follows: 
(Previously Presented)  A method of manufacturing a lockable folding knife, the method comprising:
forming a blade;
forming a frame having a first side and a second side;

rotatably affixing the blade to the frame at a pivot axis of the lockable folding knife;
forming a rotatable switch;
mounting the rotatable switch in a recess at the pivot axis, the recess shaped like the switch on at least three sides of the switch, the rotatable switch having an engaged and a disengaged position, wherein in the engaged position the rotatable switch is arranged over at least a portion of the flexible portion thereby preventing the flexible portion from moving to the unlocked position of the flexible portion, and wherein in the disengaged position the rotatable switch is not arranged over the flexible portion thereby allowing the flexible portion to be moved between the locked and unlocked positions of the flexible portion.

Claim 21 is amended as follows: 
(Previously Presented)   The locking folding knife of Claim 1, wherein the switch has a length and width greater than a thickness of the switch and wherein the switch cutout recess has a similar depth to the thickness of the switch.

Allowable Subject Matter
Claims 1, 3-4, 9, 11-12, and 14-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record are Van Hoy (USPGPUB 200602060138) and Nalley (USPN 9339681) which teach various aspects of a folding knife having the features as set forth in the claims and noted in the previous Office action mailed on 11/17/20.  However, in view of the most recent amendments, none of the references, alone or in combination, disclose that the folding knife includes a spring having both ends arranged in the .
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO A AYALA whose telephone number is (571)270-5336.  The examiner can normally be reached on Monday-Friday 9am-5pm Eastern standard.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/FERNANDO AYALA/
Examiner, Art Unit 3724


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        03/11/2021